           Case 2:20-cv-01274-APG-NJK Document 5 Filed 07/23/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   DAVID LEVOYD REED,                                     Case No.: 2:20-cv-01274-APG-NJK
11          Plaintiff(s),                                                 ORDER
12   v.                                                                (Docket No. 4)
13
     CLARK COUNTY DISTRICT ATTORNEY,
14   et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion requesting enlargement of time. Docket No.
17 4. Plaintiff requests a 44-day extension of the deadline for him to file a complete in forma pauperis
18 application or pay the $400 fee for filing a civil action. Id. at 2; see also Docket No. 3 at 2. For
19 good cause shown, the Court GRANTS Plaintiff’s motion. Docket No. 4. No later than September
20 30, 2020, Plaintiff shall either (1) file a complete application to proceed in forma pauperis, on the
21 correct form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2)
22 pay the $400 fee for filing a civil action (which includes the $350 filing fee and the $50
23 administrative fee).
24         IT IS SO ORDERED.
25         Dated: July 23, 2020
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
